                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DONTAE CRAIG MILLER,

               Plaintiff,

                      v.                           CAUSE NO. 3:19-CV-1198-JD-MGG

 MARY LUFTUS, et al.,

               Defendants.

                                 OPINION AND ORDER

       Dontae Craig Miller, a prisoner without a lawyer, filed this lawsuit alleging that

he has been denied necessary medical care while housed at the Marshall County Jail. He

has sued Mary Luftus, Dr. Eric Techeptchat, Jailer Ludig, Jailer Yazael, and Jailer

Crawford. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court

must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       Miller alleges that he arrived at the Marshall County Jail on March 30, 2017.

Upon his arrival, jail staff were notified that he is disabled. Mary Luftus indicated in his

chart that he suffers from severe mental illnesses, including bi-polar disorder, mania,

schizophrenia, and frontal lobe damage. Miller told Luftus that he needed his
medication shortly after he arrived, but it took a month and a serious suicide attempt

for him to get medication. He then received medication for three days before it was

discontinued. Without medication, Miller became involved in a serious fight and

sustained additional injuries. Following the fight, Miller was housed in the medical

unit. He was denied a shower for five days by jailers Yazael, Ludig, and Crawford. This

resulted in the staples used to secure a wound becoming infected. He also claims that,

on several occasions, Dr. Eric Techeptchat has denied him medication, although he does

not indicate when Dr. Techeptchat denied him medication.

       Here, many of the allegations contained in the complaint concern things that

occurred more than two years before Miller filed his complaint, and therefore appear to

be untimely. Although the statute of limitations is an affirmative defense, dismissal is

appropriate where the complaint makes clear that the claims are time barred. Cancer

Foundation, Inc. v. Cerberus Capital Management, LP, 559 F.3d 671, 674 (7th Cir. 2009).

Miller’s complaint was placed in the prison mail system on December 2, 2019. Indiana’s

two-year limitations period applies to this case. Behavioral Inst. of Ind., LLC v. Hobart City

of Common Council, 406 F.3d 926, 929 (7th Cir. 2005). Therefore, claims accruing before

December 2, 2017, are time barred. Miller indicates that he arrived at the Marshall

County Jail on March 30, 2017, that he didn’t receive medication for a month, that he

then received only three days of medication before it was stopped. He was then injured

in a fight and sent to the medical department to recover, where he was denied a shower.

Although Miller has not provided dates other than when he arrived at Marshall County

Jail, his description of events suggests that it is unlikely that any of these events


                                              2
occurred after December 2, 2017. And, it is entirely unclear when Dr. Techeptchat

denied him medication.

       A complaint must contain sufficient factual matter to “state a claim that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

has facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual allegations must

be enough to raise a right to relief above the speculative level, on the assumption that

all the allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S.

at 555 (quotation marks, citations and footnote omitted). “[W]here the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not shown—that the pleader is entitled to relief.’”

Iqbal, 556 U.S. at 679 (quotation marks and brackets omitted). Thus, “a plaintiff must do

better than putting a few words on paper that, in the hands of an imaginative reader,

might suggest that something has happened to her that might be redressed by the law.”

Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original).

       This complaint does not state a claim. However, because Miller has omitted

many dates and other facts related to the circumstances surrounding the denial of

medication, it is possible that he might be able to state a claim if he files an amended

complaint. Therefore, he will be granted the opportunity to do so. See Luevano v. Wal-

Mart, 722 F.3d 1014 (7th Cir. 2013).




                                              3
       For these reasons, the court:

       (1) DIRECTS the clerk to place this cause number on a blank Prisoner Complaint

42 U.S.C. § 1983 form and send it to Dontae Craig Miller;

       (2) GRANTS Dontae Craig Miller until February 24, 2020, to file an amended

complaint; and

       (3) CAUTIONS Dontae Craig Miller that if he does not respond by that deadline,

this case will be dismissed pursuant to 28 U.S.C. § 1915A because the complaint (ECF 1)

does not state a claim.

       SO ORDERED on January 22, 2020

                                                   /s/JON E. DEGUILIO
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                           4
